                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF PUERTO RICO

 UNITED STATES OF AMERICA,

        Plaintiff,
                                             CRIMINAL NO. 19-695 (RAM)
              v.

 MICHAEL RIVERA-SEPULVEDA,

        Defendant


                                OPINION AND ORDER

                                   I. BACKGROUND

      This    matter    is   before    the   Court    upon     the   Government’s

Emergency Motion Requesting a Stay of Magistrate Judge’s Release

Order and Order of Detention Pending Trial Following De Novo Bail

Hearing (“Motion for Detention”) (Docket No. 11).

      Defendant       Michael    Rivera-Sepulveda      is      charged   with    a

violation of 18 U.S.C 922(g)(1) (Felon in Possession of a Firearm).

(Docket No. 3). According to the indictment, on or about September

19,   2019,    the     defendant    knowingly      possessed    a    firearm    and

ammunition despite        knowing he     had been     convicted of a crime

punishable by imprisonment for a term exceeding one year. Id. at

3.

       On December 26, 2019, a U.S. Magistrate Judge ordered the

defendant’s release upon conditions which include: (a) a curfew

from 7:00 p.m. to 6:00 a.m.;(b) electronic location monitoring;

and (c) an unsecured bond. (Docket No. 13 at 2).                 The Government
19-cr-695 (RAM)                                                              2


filed its Motion for Detention in response.              The de novo hearing

was originally scheduled for January 8, 2020.                It was postponed

upon motion by Defendant. (Docket Nos. 17, 18, 20).

      A de novo hearing on detention or release was held on January

13, 2019.    (Docket No. 24). At the hearing, the parties proceeded

by proffer.   In addition to the arguments proffered in the Motion

for    Detention     with      regards     to     Mr.      Rivera-Sepulveda’s

dangerousness,     the    Government     presented      documentary   evidence

consisting of text messages from 2018 between Defendant and a third

party tending to show that Defendant explored the possibility of

purchasing semi-automatic pistols, machine gun conversion devices

and   high   capacity     magazines.     The    Government    proffered   that

Defendant admitted the authenticity of these communications to ATF

agents. (Docket No. 21). There is no evidence or proffer of

evidence that such purchases were consummated, except for the

purchase of Glock ammunition magazines. In compliance with a Court

Order intended to complete the record, the Government submitted

certified English translations of these texts on January 28, 2020.

(Docket No. 28).         The Motion for Detention did not contend that

Defendant Rivera-Sepulveda posed a risk of flight and no developed

argument to that effect was made at the de novo hearing.

      For the reasons set forth below, the Court finds that the

Government did not show by clear and convincing evidence that “no

condition or combination of conditions will reasonably assure […]
19-cr-695 (RAM)                                                           3


the safety of any other person and the community.” Moreover, the

Government failed to develop any arguments that Defendant is a

risk of flight. Therefore, the Court DENIES the Government’s Motion

for Detention. Defendant Michael Rivera-Sepulveda shall remain

subject to the conditions of release in the Order entered by the

Magistrate Judge at Docket No. 13.

                            I.   LEGAL STANDARD

     A. Standard of review for a detention or release order:

     A   district   court   reviews   a   Magistrate   Judge’s   order   of

detention or release under a de novo standard and “need not defer

to the magistrate judge’s findings or give specific reasons for

rejecting them.” U.S. v. Cidraz-Santiago, 18 F. Supp. 3d 124, 126

(D.P.R. 2014) (citations omitted). A district court may also “take

additional evidence or conduct a new evidentiary hearing when the

defendant has placed relevant facts at issue.”         Id.

     B. The Bail Reform Act:

     Pursuant to the Bail Reform Act of 1984 (the “Act”), a

judicial officer must determine whether a person charged with an

offense shall be detained or released. See 18 U.S.C. § 3141(a).

Section 3142(e) of the Act provides that ultimately, if after

conducting a hearing, “the judicial officer finds that no condition

or combination of conditions will reasonably assure the appearance

of the person as required and the safety of any other person and
19-cr-695 (RAM)                                                                     4


the community, he shall order the detention of the person prior to

trial.” 18 U.S.C. § 3142(e).

     Section 3142(f) of the Act establishes the instances in which

an accused individual is eligible for detention and therefore, a

detention hearing is proper. See 18 U.S.C. § 3142(f). Specifically,

Section 3142(f)(1) of the Act requires that the judicial officer

shall hold a detention hearing upon motion of the attorney for the

Government      in   cases     which   involve    “a   crime    of     violence,    a

violation    of      section   1591,   or   an   offense     listed     in   section

2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years

or more is prescribed” and other prescribed offenses including any

felony   that     involves     the   possession   or   use    of   a    firearm    or

destructive device.” 18 U.S.C. § 3142(f)(1)(A)-(E).                      Likewise,

Section 3142(f)(2) authorizes the court to hold a detention hearing

upon government motion or sua sponte in cases that involve “a

serious risk that such person will flee” or                “a serious risk that

such person will obstruct or attempt to obstruct justice, or

threaten, injure, or intimidate, or attempt to threaten, injure,

or intimidate, a prospective witness or juror.”                        18 U.S.C. §

3142(f)(2).

     The standard of proof for detention due to dangerousness is

clear and convincing evidence.          Id. In turn, the standard of proof

for detention due to risk of flight is preponderance of the

evidence. See U.S. v. Patriarca, 948 F.2d 789, 793 (1st Cir. 1991).
19-cr-695 (RAM)                                                                            5


     When determining whether there are conditions of release to

assure the defendant’s appearance and the safety of the community

during a detention hearing, judicial officers must take into

consideration     the      following       factors:         (1)        the    nature     and

circumstances of the offense charged; (2) the weight of the

evidence    against   the    defendant;         (3)   the    defendant’s          personal

history and characteristics; and (4) the nature and seriousness of

the danger to any person or the community that would be posed by

the defendant’s release. See 18 U.S.C. § 3142(g).                            The Court may

consider uncharged conduct in assessing the degree of danger posed

by the defendant’s release.              See U.S. v. Rodriguez, 950 F.2d 85,

88-89 (2d Cir.1991).

     Under the Act, a decision to detain must be supported by

written    findings   of    fact    and     a   statement         of    reasons    and    is

immediately reviewable. See 18 U.S.C. § 3142(i).                             Although not

required by the Act, the First Circuit has indicated that “a

similar statement of reasons should ordinarily accompany release

orders in contested cases.”              U.S. v. Tortora, 922 F.2d 880, 883

(1st Cir. 1990).

                                   II.    DISCUSSION

     A. The nature and circumstances of the offense charged:

     Mr. Rivera-Sepulveda is charged with a violation of 18 U.S.C.

§ 922(g). According to the evidence proffered by the Government,
19-cr-695 (RAM)                                                                     6


Mr.   Rivera-Sepulveda     volunteered      to       Federal    Agents      that   he

possessed an unlicensed firearm and ammunition.

      The Government did not contend that a violation of 922(g) is

a “crime of violence.”1 Nevertheless, violations of 922(g) qualify

for   detention    under    the     Bail   Reform       Act.     See   18     U.S.C.

3142(f)(1)(E)(authorizing detention hearing in cases involving

“any felony that is not otherwise a crime of violence […] that

involves    the   possession   or    use   of    a    firearm     or   destructive

device”).

      B. The weight of the evidence against the Defendant:

      The weight of the evidence against Mr. Rivera-Sepulveda is

strong.    He is a convicted felon who possessed a firearm for which

he has no license. The Court is not concerned with defendant’s

guilt or innocence at this stage. See 18 U.S.C. 3142(j) (“Nothing

in this section shall be construed as modifying or limiting the

presumption of innocence”). Instead, the Court must assess whether

there is a set of conditions that would “reasonably assure […] the

safety of any other person and the community”.                 18 U.S.C. 3142(c).

      c. The History and Characteristics of the Defendant:

      Mr. Rivera-Sepulveda is forty-eight (48) years old and holds

and electrician’s assistant certificate. He has been married for



1
  The First Circuit has found that the offense of felon in possession is not a
crime of violence for purposes of the sentencing guidelines. See United States
v. Bell, 966 F.2d 703 (1st Cir. 1992); United States v. Soto-Rivera, 811 F.3d
53, 61 (1st Cir. 2016).
19-cr-695 (RAM)                                                               7


twenty-seven (27) years and has three (3) adult children, two (2)

of whom reside with him and his wife.            He has resided in Mayaguez,

Puerto Rico from infancy.         For the past thirty (30) years he has

resided in the same address at Limón Ward in Mayaguez, where his

parents and his eldest child, who lives independently, also reside.

      In the past, Mr. Rivera-Sepulveda worked as an electrician’s

assistant for ready-mix concrete producers in Mayaguez.                   He is

reportedly       self-employed     now     and     continues     to      provide

electrician’s assistant services.           While he reported occasional

use of cannabinoids, testing of a sample provided on December 18,

2019 yielded negative results for all drugs tested.

      Mr. Rivera-Sepulveda’s criminal history includes November 2,

2002 convictions for the following charges: receipt and transport

of stolen goods, violation of Puerto Rico’s Controlled Substances

Law, and violation Puerto Rico’s Weapons Law.               He was sentenced

to   probation    which   was    revoked   on    October   11,   2007.     Upon

revocation, he was sentenced to a total of five (5) years of

incarceration.      He qualified for good conduct credit but it is

unclear whether he was released prior to 2012.             In 2006, while on

probation, he pled guilty to four (4) charges in violation of

Puerto Rico’s Controlled Substances Law and was sentenced to two

(2) years of imprisonment per charge to be served concurrently.

All of Mr. Rivera-Sepulveda’s past cases ended with his acceptance

of responsibility through guilty pleas.
19-cr-695 (RAM)                                                   8


     At the de novo hearing, defense counsel argued that the past

convictions and probation violation were “stale”.        The Court

disagrees.   The text of the Bail Reform Act does not place a time

limit on criminal history to be considered by the Court.    See 18

U.S.C. 3142(g)(3)(A); United States v. Oliveira, 238 F. Supp. 3d

165, 168 (D. Mass. 2017) (“The Bail Reform Act, however, authorizes

the Court to consider defendant's “criminal history” without time

restrictions.”).

     d. The nature and seriousness of the danger to any person or
        the community that would be posed by the person’ release:

     As noted earlier, the Government has not contended that

Defendant is charged with a crime of violence. There is no evidence

that Defendant poses a threat to a witness or any other person.

     This leaves us with the nature and seriousness of the danger

to the community that would be posed by Mr. Rivera-Sepulveda’s

release.   While Mr. Rivera-Sepulveda’s criminal history is not to

be taken lightly, there is no evidence he has committed violent

crimes in the past. Moreover, Mr. Rivera-Sepulveda’s criminal

history pales in comparison to that of other defendants accused of

being felons in possession who have been detained before trial.

See e.g. United States v. Oliveira, 238 F. Supp.3d 165 (D. Mass.

2017)(ordering pretrial detention for defendant indicted under 18

U.S.C. 922(g)(1) whose   history included assault with intent to

murder and ongoing gang affiliation); U.S. v. Valentin Cintron,
19-cr-695 (RAM)                                                                          9


656 F.Supp. 2d          292 (D.P.R. 2009)(ordering pretrial detention for

defendant      indicted       under    18   U.S.C.    922(g)(1)         whose     history

included       multiple       drug    convictions     and       a   domestic     violence

conviction).

           Likewise, the Court does not minimize the seriousness of the

uncharged conduct which the government proffers occurred in 2018:

an attempt to purchase firearms and machine gun conversion devices

and   a     purchase     of    ammunition     magazines         which     the   defendant

purportedly admitted according to the Government.                         However, there

is    no     evidence    that    Mr.    Rivera-Sepulveda            has    attempted    or

consummated       subsequent          purchases      of        firearms,    ammunition,

magazines or machine gun conversion devices since then.

       Ultimately, the Government had the evidentiary burden of

proving that “no condition or combination of conditions will

reasonably assure […] the safety of any other person and the

community” under the clear and convincing evidence standard. 18

U.S.C. § 3142(e). “Undoubtedly, the safety of the community can be

reasonably assured without being absolutely guaranteed.” United

States v. Tortora, 922 F.2d 880, 884 (1st Cir. 1990) (emphasis

added).      Thus,   the      Government     needed       to    present     “‘clear    and

convincing’ evidence of defendant’s dangerousness” to justify his

detention without bail. United States v. Goveo-Santiago, 901 F.

Supp. 56, 58 (D.P.R. 1995). Clear and convincing evidence is “more

than preponderance of the evidence and less than beyond reasonable
19-cr-695 (RAM)                                                            10


doubt.” U.S. v. Acevedo Ramos, 600 F.Supp. 501, 509 (D.P.R. 1984).

This standard     requires     “a high degree of certainty that the

information presented supports the conclusion of dangerousness or

risk to the obstruction of justice.” Id.           The required degree of

certainty    as   to   Mr.   Rivera-Sepulveda’s       dangerousness   is   not

present.

                                VI.   CONCLUSION

     The Court finds that the Government did not show by clear and

convincing    evidence       that   “no   condition     or   combination   of

conditions will reasonably assure […] the safety of any other

person and the community” and therefore DENIES the Motion for

Detention at Docket No. 11.

  Defendant Michael Rivera-Sepulveda shall remain subject to the

conditions of release in the Order entered by the Magistrate Judge

at Docket No. 13.

  IT IS SO ORDERED.

  In San Juan Puerto Rico, this 24th day of January 2020.

       S/ RAÚL M. ARIAS-MARXUACH
       Government District Judge
